Citation Nr: 0637514	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-43 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE


Legal entitlement to Department of Veterans Affairs (VA) 
death benefits.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The appellant's late husband had active military service with 
the Philippine Commonwealth Army from March 1945 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.


FINDING OF FACT

The appellant's late husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has no legal entitlement to VA death benefits.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 3.41(a), 
3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The notice requirements of the VCAA require VA to notify an 


appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of June 2004, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate her claim, as well as 
what information and evidence should be submitted by her, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of or submit any 
further evidence in her possession pertaining to her claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Moreover, the various VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, supra.; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The appellant (the widow of the veteran) seeks legal 
entitlement to VA death benefits.  In pertinent part, it is 
argued that the veteran's service with the United States 
Armed Forces in the Philippines-Northern Luzon constituted 
service in the United States Armed Forces sufficient to 
establish legal entitlement to VA death benefits. 

In that regard, "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

Service in the Philippine Scouts (except that described in 
the following section), the Insular Force of the Navy, Samoan 
Native Guard, and Samoan Native Band of the Navy is included 
for pension, compensation, dependency and indemnity 
compensation, and burial allowance.

Service of persons enlisted under Section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945 and June 30, 1947 
inclusive were made under the provisions of Pub. L. No. 190, 
as it constituted the sole authority for such enlistments 
during that period.

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours respectively when they were called into service of 
the Armed Forces of the United States by orders issued from 
time to time by the General Officer, U.S. Army, pursuant to 
the Military Order of the President of the United States 
dated July 26, 1941.

Persons who served as guerillas under a commissioned officer 
of the United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
Service as a guerilla by a member of the Philippine Scouts in 
the Armed Forces of the United States is considered as 
service in his or her regular status.

Certification by the service department will be accepted as 
establishing guerilla service where there is recognized 
guerilla service, or where there is unrecognized guerilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
38 C.F.R. § 3.40 (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the Department of Veterans Affairs may 
accept evidence of service submitted by a claimant (or sent 
directly to the Department of Veterans Affairs by the service 
department), such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the Department of Veterans Affairs, the document 
is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements above, the 
Department of Veterans Affairs shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2005).

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as of the date of enlistment or date of 
report for active duty, whichever is later, to date of 
release from active duty, discharge, death, or in the case of 
a member of the Philippine Commonwealth Army, June 30, 1946, 
whichever was earlier.  38 C.F.R. § 3.41(a) (2005).

Contained in the appellant's file are various documents to 
the effect that, during the period from March 1945 to 
February 1946, her late husband served as a member of the 
Philippine Commonwealth Army, apparently in the capacity of 
civilian guerilla.  Also of record is information showing 
that, on June [redacted], 1949, the appellant married her late 
husband.  According to a Medical Certificate contained in the 
file, the appellant's former husband died on August [redacted], 1998 
as a result of cardiopulmonary arrest and sepsis from 
pulmonary tuberculosis.

The Board observes that, in June 2004, the RO requested of 
the National Personnel Records Center that they attempt to 
verify the appellant's late husband's service with the United 
States Armed Forces.  In subsequent correspondence of July 
2004, the National Personnel Records Center responded that 
the appellant's late husband had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  Additionally noted was that a search had proven 
fruitless under both the spelling of "De Peralta" and 
"Peralta."

In September 2004, the RO made an additional request of the 
National Personnel Records Center that they attempt to verify 
the appellant's late husband's service with the Armed Forces 
of the United States under an alternate spelling of his name 
and a different service number.  However, in October 2004, 
the National Personnel Records Center indicated that "no 
change" was warranted in their prior negative certification.

In a Memorandum for the File dated in September 2005, it was 
noted that records of individuals who claimed to have served 
in the Commonwealth Army of the Philippines inducted into the 
United States Armed Forces in the Far East (USAFFE), as well 
as those who claimed to have served in the organized guerilla 
forces, were maintained by the United States Army Reserve 
Personnel Command (ARPERSCOM) in St. Louis, Missouri.  Also 
noted was that ARPERSCOM had informed the VA that unless a 
claimant reported personal data (such as a name) which was 
different from that which was provided in a prior request for 
service verification, there was "no value" in resubmitting a 
request for reverification.

Further noted in the memorandum was that documents issued by 
the Philippine Army or Philippine Veterans Affairs Office 
(with the exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data which was substantially 
different from what VA had provided to ARPERSCOM.  This was 
the case given that the Philippine Government had its own 
regulations and laws which permitted recognition of military 
service not recognized by the United States Army, whose 
findings were not binding on ARPERSCOM.

In conclusion, the memorandum indicated that the service 
department had certified that the appellant's late husband 
had no valid military service in the Armed Forces of the 
United States.  Moreover, since no new evidence had been 
presented which was different from that previously shown, 
there was no need for recertification under Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

As is clear from the above, basic eligibility for VA benefits 
may be establish only upon verification of valid military 
service by the National Personnel Records Center.  In the 
case at hand, the National Personnel Records Center found no 
evidence that the appellant's spouse had served as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerillas, in the service of the Armed Forces of 
the United States.  Such determinations, it should be noted, 
are binding on the VA.  See 38 C.F.R. § 3.203 (2005); see 
also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (1997).  Based on the facts in this 
case, the Board is compelled to conclude that the appellant's 
late husband did not have active or recognized military 
service, and therefore could not be considered a "veteran" 
for VA purposes.  Accordingly, the appellant's claim for 
legal entitlement to VA death benefits must be denied.


ORDER

Legal entitlement to Department of Veterans Affairs death 
benefits is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


